[Cite as In re R.A.S., 2016-Ohio-1359.]

                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                      GEAUGA COUNTY, OHIO


IN THE MATTER OF: R.A.S.,                        :         OPINION
ALLEGED DELINQUENT CHILD
                                                 :
                                                           CASE NO. 2015-G-0016




Appeal from the Geauga County Court of Common Pleas, Juvenile Division, Case No.
14 JD 000290.

Judgment: Appeal dismissed.


James R. Flaiz, Geauga County Prosecutor, and Katherine A. Jacob, Assistant
Prosecutor, Courthouse Annex, 231 Main Street, Suite 3A, Chardon, OH 44024 (For
Appellant, State of Ohio).

Michael J. Feldman, Lallo & Feldman Co., L.P.A., Interstate Square Building I, 4230
State Route 306, Suite #240, Willoughby, OH 44094 (For Appellee, Rebecca A.
Spofford).


THOMAS R. WRIGHT, J.

        {¶1}     Appellant, the State of Ohio, timely appeals the trial court’s April 14, 2015

decision ordering the state and county prosecutor to pay the costs, including costs for

the juvenile’s pre-adjudication electronic monitoring, associated with a juvenile

delinquency complaint that was dismissed pursuant to the state’s motion. Appellant

asserts two assigned errors.

        {¶2}     While this appeal was pending, the trial court, without jurisdiction, issued a

judgment entry vacating the appealed entry. This court responded by remanding the
case for the limited purpose of providing the trial court with jurisdiction to vacate the

appealed entry, should it so decide.

       {¶3}   While on remand, the trial court vacated its decision assessing costs

against the state and prosecutor. Thereafter, we afforded the parties 20 days to show

cause as to why this appeal should not be dismissed as moot since both asserted errors

concern the trial court’s assessment of costs. Neither party responded.

       {¶4}   The arguments raised on appeal became moot upon the trial court’s

issuance of its December 17, 2015 judgment entry vacating its April 14, 2015 decision.

State ex rel. Gaylor, Inc. v. Goodenow, 125 Ohio St.3d 407, 2010-Ohio-1844, 928

N.E.2d 728, ¶10; Wallace v. Nally, 7th Dist. Columbiana No. 14 CO 32, 2015-Ohio-

4146, ¶40. Courts have long exercised judicial restraint in cases that do not present

actual controversies. Tschantz v. Ferguson, 57 Ohio St.3d 131, 133, 566 N.E.2d 655

(1991), quoting Fortner v. Thomas, 22 Ohio St.2d 13, 14, 257 N.E.2d 371 (1970). “The

duty of this court, as of every other judicial tribunal, is to decide actual controversies by

a judgment which can be carried into effect, and not to give opinions upon moot

questions or abstract propositions, or to declare principles or rules of law which cannot

affect the matter in issue in the case before it.” Miner v. Witt, 82 Ohio St. 237, 238-239,

92 N.E. 21 (1910). Thus, we voice no opinion on the trial court’s asserted authority to

assess costs against the state and prosecutor since the issue is moot.

       {¶5}   For the foregoing reasons, appellant’s assignments of error are moot, and

the appeal is dismissed.



TIMOTHY P. CANNON, J.,

COLLEEN MARY O’TOOLE, J.,

concur.
                                             2